Case 1:21-cv-22675-RNS Document 1-2 Entered on FLSD Docket 07/26/2021 Page 1 of 6




                       EXHIBIT “A”
        Case
6/29/2021        1:21-cv-22675-RNS Document 1-2| COVID
                                         Florida  Entered
                                                       Bailouton  FLSD
                                                              Tracker      Docket 07/26/2021 Page 2 of 6
                                                                      | Accountable.US




   COVID BAILOUTS

   Florida
   Search by industry, loan amount, location, name, congressional district and more. The
   totals will update as you select filters.


                                                      Share this search
                                           Facebook         Twitter       Copy Link



   BAILOUT SUBTOTAL

        $126,690
   AVERAGE BAILOUT FOR 3 RECIPIENTS
   $42,230


       HIDE FILTERS



   Showing 1 - 3 out of 3 for: RAMVAL ENTERPRISES INC.                                       Show   10




          RAMVAL ENTERPRISES INC
          Miami, FL 33196

          Loan Amount:

          $84,190


https://covidbailouttracker.com/state/FL                                                                   1/3
        Case
6/29/2021        1:21-cv-22675-RNS Document 1-2| COVID
                                         Florida  Entered
                                                       Bailouton  FLSD
                                                              Tracker      Docket 07/26/2021 Page 3 of 6
                                                                      | Accountable.US




          RAMVAL ENTERPRISES INC
          Doral, FL 33172

          Loan Amount:

          $32,500



          RAMVAL ENTERPRISES INC DBA DOGGIES GONE
          WILD
          Doral, FL 33172

          Loan Amount:

          $10,000


                                                    ‹      1       ›




                                                         News

                                                        Contact

                                                         About

                                                        Projects

                                                        Donate

https://covidbailouttracker.com/state/FL                                                                   2/3
        Case
6/29/2021        1:21-cv-22675-RNS Document 1-2| COVID
                                         Florida  Entered
                                                       Bailouton  FLSD
                                                              Tracker      Docket 07/26/2021 Page 4 of 6
                                                                      | Accountable.US

                                                   Methodology




                                                © 2020 | Privacy Policy




https://covidbailouttracker.com/state/FL                                                                   3/3
        Case
6/29/2021       1:21-cv-22675-RNS Document   1-2 Entered
                                   RAMVAL ENTERPRISES         on FLSD
                                                      INC | COVID           Docket
                                                                  Bailout Tracker      07/26/2021 Page 5 of 6
                                                                                  | Accountable.US




   COVID BAILOUTS

   RAMVAL ENTERPRISES INC
   EIDL
   Doral, FL 33172
   Congressional District: FL-25
   Loan Date: 2020-05-05


                                                                        Share
                                            Facebook                      Twitter   Copy Link




   EIDL BAILOUT AMOUNT

        $32,500




                                                                          News

                                                                        Contact

                                                                         About

                                                                       Projects

                                                                        Donate

                                                                    Methodology


https://covidbailouttracker.com/company/ramval-enterprises-inc-doral-fl-33172                                   1/2
        Case
6/29/2021       1:21-cv-22675-RNS Document   1-2 Entered
                                   RAMVAL ENTERPRISES         on FLSD
                                                      INC | COVID           Docket
                                                                  Bailout Tracker      07/26/2021 Page 6 of 6
                                                                                  | Accountable.US




                                                                © 2020 | Privacy Policy




https://covidbailouttracker.com/company/ramval-enterprises-inc-doral-fl-33172                                   2/2
